37 F.3d 1505NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Dan Joseph MILLER;  Brandi Miller;  Lissa Miller, minors, bytheir Guardian ad Litem, Plaintiffs-Appellants,v.Paul PANCUCCI, Patrick Pritchett, City of San Bernardino,Defendants-Appellees.
No. 92-56214.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 16, 1994.Decided Oct. 14, 1994.

Before:  FEINBERG,* SCHROEDER, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Dan Miller appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action against Defendant City of San Bernardino and Police Officers Paul Pancucci and Patrick Pritchett, alleging violation of his civil rights in relation to Miller's arrest in his home during a domestic disturbance investigation by police, and pendent state law claims for assault, battery, and negligent employment.


3
The appellant has previously been charged and convicted of two counts of obstruction of justice, Cal.Penal Code Sec. 148.  His Sec. 1983 action turns on whether the police were guilty of excessive force in connection with his detention.  The arrest and detention occurred within a ten-minute period in the premises of his house trailer.  All of the relevant facts in appellant's current litigation necessarily were before the jury and considered in his prior trial for obstruction of justice.


4
"When an issue of fact or law is actually litigated and determined by a valid and final judgment, and the determination is essential to the judgment, the determination is conclusive in a subsequent action between the parties, whether on the same or a different claim."   Restatement (Second) of Judgments Sec. 27 (1982).   See also Hawkins v. Risley, 984 F.2d 321, 325 (9th Cir.1993) (per curiam).  The district court's grant of summary judgment in this case was not erroneous.


5
AFFIRMED.



*
 Honorable Wilfred Feinberg, Senior United States Circuit Judge for the Second Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3